Per Curiam.
— This action was commenced by the appellant to recover the value of certain local improvement bonds, issued by the city of Everett, of the aggregate value of $10,000, which bonds it was alleged respondent Klein had wrongfully taken possession of and converted to her own use. Respondent set up, by way of answer, her ownership and rightful possession of the bonds. The issues were determined in favor of the respondent, and the executor appeals.
The case resolves itself here, as in the court below, into a pure question of fact as to the ownership of these bonds at the time of the decease of John Henry Hughes. The lower court has found in favor of respondent, and after reading the record we are not prepared to say that it was not justified in so doing. No good purpose would be *696served by a recital of the facts or the evidence introduced by the parties to sustain the respective contentions. Not being able to say from the record that the lower court has not followed the preponderance of the evidence in making its findings, and the evidence being ample to sustain them, they are sustained and the judgment is affirmed.